 I am pleased to express the cordial congratulations of the delegation of Peru to our President on his election to the presidency of the thirty--sixth session of the General Assembly. His election is a well-deserved tribute to him and to his standing as an experienced diplomat and internationalist.
131.	I also wish to express my delegation's appreciation to his distinguished predecessor, Mr. Riidiger von Wechmar, of the Federal Republic of Germany, who carried out the delicate functions of President with undeniable brilliance both within and outside this hall.
132.	Peru wishes to extend a welcome to the Republic of Vanuatu. Because of its location in the Pacific Ocean, it is very close to our interests, and we welcome it to the United Nations in the conviction that it will contribute effectively to the work of the Organization.
133>. It is a special satisfaction for me to speak to this Assembly as Belize attains independence. I extend my warmest congratulations to that new State in Latin America.
134.	I wish also to express the admiration and appreciation of the Government of Peru to Mr. Kurt Waidheim, Secretary General of the United Nations, who for 10 years has rendered distinguished service to the cause of peace by his personal efforts, with diplomatic skill that deserves a tribute from our Organization.
135.	The gathering here each year of representatives from all the States Members of the Organization gives us an opportunity to take stock of the international situation and, which is even more important, to realize our responsibilities with regard to the preservation of peace and the attainment of prosperity for all our peoples.
136.	Over the past year two realities have, emerged with increased clarity on the international scene. On the one hand, the gradual expansion of universal ideo-political tendencies has given rise to a lively reaction and produced a new clash between different concepts of the way to achieve the wellbeing of the community. Thus international tension has increased and the competition for military supremacy has aggravated and deepened our fears and concerns.
137.	On the other hand, the manner in which the countries of the third world have asserted their positions at the United Nations Conference on the Law of the Sea has in many instances convinced others of the justice of their views, which were at first unacceptable to the industrialized nations. This is clear demonstration of the enormous potential of the developing countries if they can stand together and apply their goodwill to coordination and action.
138.	This example gives a glimmer of hope in the still slow progress towards the attainment of a new international order. However, we believe that that is not the only historical task falling on the developing countries. There is now a growing realization that our demands to the developed countries do not reflect, enmity or mean confrontation; it is also true that, in the struggle for world hegemony, to which we have alluded, there is no reason why the developing countries need take sides in this struggle, which we had thought two decades ago was a thing of the past.
139.	This force which we are beginning to appreciate and which has been brought about by the convergence of the developing countries could well have a historic destiny here at the United Nations, that of preventing a suicidal conflagration and becoming the prime guarantor of peace.
140.	The active promotion of peaceful coexistence is the great undertaking of the third world at the present time.
141.	We reported in the previous session of the Assembly [5th meeting] on the meaning and importance of the assumption of the constitutional presidency by Mr. Fernando Belaunde Terry. We said that we had undertaken a solemn commitment to preserve freedom, respect human rights and work relentlessly for the building of a truly just society.
142.	Now that the first year of that Government has passed we can quote with legitimate satisfaction what the President of Peru has said: "Today in Peru the Constitution prevails, the law rules and freedom reigns in the entire Republic."	''
143.	New laws covering the agriculture, livestock, petroleum and mines are giving renewed vigor to the exploitation of the natural resources of Peru. The creation of the bank for the procurement of building and housing materials and the institution of social mortgages, with subsidized interest rates, have given creative momentum to a vast housing plan which at the present time, counting units under construction and those already completed, covers more than 10,000 housing units at moderate rents.
144.	An energetic beginning has been made on lengthening roads, repairing stretches of highway and building new roads along the PanAmerican highway on the coast and along the mountains and adjacent forest areas all of which has made it possible for the growing Peruvian population to establish new settlements with a view to the proper utilization of the national territory.
145.	The cumulative effect of the people's cooperation and voluntary work by the communities, with the technical advice of the State, which is internationally considered to be the most efficient way of using intermediate technology, is already bearing fruit among the most remote and the poorest peoples, thanks to the 150 provincial centers.
146.	We are carrying out this immense task while making every effort to improve the economy, which is still affected by the crisis we are facing and by the current world recession and inflation.
147.	We promised freedom of expression and we have altered the situation which we found and kept our word. Today in Peru national newspapers, television channels and radio stations have all been put in the hands of their rightful owners, thus giving the Peruvian people the right to the free interplay of opinions and ideas.
148.	We promised genuine municipal elections, and on 23 November 1980 such elections were held throughout the country.
149.	We know full well that to live in freedom and complete democracy is no easy undertaking. But what can enhance the prestige of a Government and the majority political party sustaining it more than respect for the representation and the criticism of all the political sectors of the country without exception? That is what is happening today in our country.
150.	Full respect for human rights and a sincere attempt to achieve social justice and progress are the best safeguards against any attempt to promote violence and social chaos. They are also the best guarantees of the stability of the democratic! system which today, fortunately, has been established thanks to the express will of the Peruvian people.
151.	Peru's foreign policy is founded on consistent adherence to and respect for the principles on which international legal order rests. Our policy is pursued in harmony with our position in the South American continent and our desire to promote cooperation and integration in the Andean, Amazonian and Pacific subregions, with our wish to establish links with all countries at the regional, hemispheric and intercontinental levels; it is in keeping with our status as developing countries bound together with all the countries of the third world, and in line with our status as an authentically independent nonaligned country.
152.	We are pleased that we have achieved the best possible relations with all neighboring countries, which guarantees not only fraternal links but also the effective attainment of our common objectives, namely, cooperation for development with respect for our national sovereignties.
153.	The task of promoting integration, which has been set forth in the Constitution of the State, has been vigorously assumed by the Government of Peru. We have contributed to a thorough analysis of the Cartegena Agreement and to making the various positions more realistic, thus paving the way for the revival of the most ambitious joint effort thus far to realize Bolivar's desire for integration.
154.	We are pleased that, in accordance with the strict timetable for the carrying out of those tasks, early in September a meeting of the Commission of the Cartagena Agreement was held in Bogota at which the Ministers of Industry and Integration took fruitful decisions.
155.	During this meeting effective steps were taken to carry out the Treaty for Amazonian Cooperation, and early this month in' Lima the first technical meeting took place with the participation of all member States. That was a preliminary step before the forthcoming meeting of the Council on the Amazon.
156.	Aware that without physical links any efforts at economic integration are purely Utopian, in the Organization of American States we emphasized the need to begin serious work to link the water basins of the Orinoco, the Amazon and the Plata. It is indeed heartening to note, that, now our proposal having been favorably received,' the first technical meeting for analysis and study of this most important continental project will be held in October 1981 in Lima, under the auspices of our regional organization.
157.	In his report on the work of the United Nations, the SecretaryGeneral has mentioned the happy outcome of a border incident between Peru and Ecuador [A/36/1, sect. IV]. In the early months of this year, Peru was forced, in defense of its sovereignty and integrity, to repel foreign military forces that had penetrated its territory.
158.	That situation was, however, resolved through the valuable intervention of the countries guaranteeing the PeruvianEcuadorian Protocol of Peace, Friendship and Frontiers of Rio de Janeiro and its complementary documents, still in force, which Peru and Ecuador solemnly signed in 1942.
159.	We should like to reiterate our appreciation to the Governments of Argentina, Brazil, Chile and the United States of America which, in their letter of 23 February 1981,9 informed the President of the Security Council of the Declaration that had been produced at the Nineteenth Meeting of Consultation of the Ministers of Foreign Affairs of the Organization of American States, stating that they had assumed and would continue to assume their responsibilities as countries guaranteeing the Rio de Janeiro Protocol of 1942.
160.	Within the framework of this legal instrument, Peru remains willing to cease placing of landmarks over the remaining 78 kilometer length of the common frontier of the Cordillera del Condor.
161.	Over the past few years we have been concerned about the growing social unrest in Central America and the Caribbean, which is an expression of the problems and difficulties in achieving sustained development. The magnitude of those unfortunate confrontations has served to draw the attention of the international community to the region.
162.	Although there is an awareness of the need and the desire to cooperate in efforts to promote socioeconomic development in the area, there has been a lack of specific machinery and a lack of coordination in efforts to achieve those objectives.
163.	We have noted that in spite of their willingness many Latin American countries that are technologically advanced and have the necessary human resources have not been able to transfer their experience and potentials to Central America and the Caribbean, because of the weakness of the economies of the donor and recipient countries, which stands in the way of the speedy and easy utilization of those resources. Consequently, now that many countries are anxious to establish what has been called a "miniMarshall Plan" for the area, Peru proposes a plan to support horizontal cooperation and establishment of a trust fund for that purpose.
164.	My Government would like to express its fraternal concern over the situation existing in the Republic of El Salvador. At the same time we express our hope that there will be a speedy settlement, and appeal for strict observance of the principle of nonintervention in a problem whose political and democratic settlement is strictly a matter for the people of El Salvador without any foreign interference, direct or indirect.
165.	Peru shares with other peoples of America, Africa, Asia and Oceania a common concern: development. The third world is an unavoidable reality in the great international discussions of our time. We have not yet found the path to a speedy and just development. But our countries continue to absorb, without a reciprocal balance, one third or more of the exports of the industrialized countries and we, contribute 40 per cent or more to the profits that those countries obtain from their investments. It is difficult for us to obtain fair terms of trade, but the statistics show that for the 19801990 decade we shall contribute nearly 30 per cent of the increase in world production. It should come as no surprise, then, that the countries of the third world are making a major effort to identify their common problems. Nor is it surprising that there has been a desire to reformulate international relations in such a way as to encompass all the nations of the world.
166.	Nevertheless, the continuation of protectionist policies in many industrialized countries, the problem of the decline in the prices of raw materials caused by forces quite beyond the control of the producing countries, the resistance to the transfer of financial resources to the developing countries, the postponement of demands for a new international economic order, the deterioration in the terms of trade, the defense of sovereignty and maritime jurisdiction are problems common to the entire developing world and must be the basis of a joint effort to overcome these problems. We need more than just a statement of the problems: we need determination to do away with whatever divides us and to affirm our areas of agreement.
167.	It is encouraging that the report of the Independent Commission on International Development Issues recognizes facts and underscores the prospects of the world today and tomorrow, and that it puts forward a body of solutions which, if strictly carried out, will make the NorthSouth dialog fruitful and might very well point the way towards the just world that we all aspire to. Peru is confident that a spirit of solidarity and a sense of balance will prevail at the meeting to be held shortly in Cancun, Mexico, with the participation of a limited number of Heads of State or Government of North and South. As the future of the international older is at issue, other summit meetings must be envisaged where those who are not participating on this occasion will be able to state their views.
168.	We view with interest the meeting that the Latin American Economic System [SELA] has scheduled for this year, to coordinate Latin American positions and to make effective our dialog with the United States, in an effort to bring about better understanding in our hemisphere.
169.	We consider that development should be the common heritage of mankind, the inalienable right of our peoples, and we believe also that peace and security should not be the privilege of any group of nations. In order to ensure this right to peace and international security, to ensure that it is enjoyed by one and all, the nonaligned movement arose, and inspired by the conviction that it is through the. association of all these countries, respecting the national sovereignty of all countries and rejecting any form of discrimination, that peace can be preserved without the need for nations to form blocs with one or another of the great world Powers.
170.	This year we are celebrating the twentieth anniversary of the nonaligned movement, and I am pleased to stress our contribution to the coordination of efforts of the developing countries which have strengthened our position in the struggle to establish a new world order. It is important to preserve the very essence of nonalignment, based on no commitment to either of the great world Powers.
171.	The present Government, of Peru, which, from the Peruvian past, has inherited traditions of justice and work and has made them the nucleus of a new ideology, is particularly well endowed to pursue an independent, sovereign foreign policy while at the same, time making full use of anything positive that is applicable to our national realities which can be found in the various policies pursued in today's world.
172.	In the search for a new order, the developing countries have been aware that they cannot achieve immediate results in their dialog with the industrialized countries, and they have realized that full use must be made of 'their own present and potential economies. For that reason,' the Group of 77, which encompasses at the present time more than 127 developing countries, put forward the idea of what it calls "SouthSouth cooperation", and this year the program for economic cooperation among developing countries [see A/36/333] was approved at its most recent meeting at Caraballeda, Venezuela. In a concrete and consistent way it contains distinct sectorial objectives in the financial, monetary, commercial, food, raw material, energy and technological areas now at various levels of development.
173.	It should be mentioned here that horizontal cooperation should not be seen as a substitute for global economic cooperation between the developing countries and the industrialized countries.
174.	The Government of Peru appreciates the true dimension of the efforts that are needed, and it wishes to participate in the solution of international problems. We have promoted global negotiations within the United Nations as the best way to achieve, by negotiation and not through confrontation, a restructuring of the present unjust international economic order, lowering the rising level of world tension and forging a truly safe world for everyone.
175.	Peru has been active in the Third United Nations Conference on the Law of the Sea, which has been meeting since the end of 1973 and which in August completed its tenth session, at Geneva. In so doing, we have done nothing more than protect the higher national interests of our country, a mining country of the first order, which, in the future, with many other countries, could see the prices of its raw materials and minerals affected if in the future the free unilateral exploitation of the seabed by the highly industrialized countries and their transnational enterprises is permitted. That would violate the principle that the seabed and its resources are the common heritage of mankind.
176.	We are pleased by the fact that at the last meeting the unofficial text of the draft Convention became official, that the argument for 200 miles which was so tenaciously defended has finally achieved its official confirmation, the headquarters of the International Seabed Authority and of the International Tribunal on the Law of the Sea have been established and consensus has been reached on the difficult task of the delimitation of the economic zones and continental shelves between States with adjacent and opposing coastlines.
177.	As we have already stated, these achievements demonstrate that the States of the third world are united in their determination to prevent any changes in substantive aspects of the draft Convention. This is also a desires shared by the great majority of the developed countries that participated in the Conference.
178.	It is our firm hope that when the Government of the United States reviews its position on the draft convention it will reach conclusions similar to those that made it possible for its earlier negotiators to work within the Conference. This would mean an honoring of commitments negotiated by consensus among the other countries participating in the Conference. It would indeed be regrettable if the international law of the sea were to be undermined, for it is inevitable that it be established as the sole guarantee against chaos, confrontation and unlawful activities by any State.
179.	One of the most important events of the foreign policy of Peru this year has been Peru's accession to the Antarctic Treaty, signed in Washington on 1 December 1959. The Government of Peru considers that, given the special geographical position of our country, we have a direct and substantial interest in the Antarctic region and consequently, on the basis of the principle of the legal equality of all the signatories, we shall strive hard in the search for a general and final statute for that area in which equal consideration will be given to the interests of all the States involved.
180.	My country deems it opportune to mention the important step taken by the United Nations in promoting the Conference on New and Renewable Sources of Energy, which has permitted the drawing up of the Nairobi Program of Action on the development and utilization of those sources of energy." In addition, we believe that in order to consolidate the progress that has been made it will be necessary to bring about a real transfer of financial and technological resources from the developed countries to the developing countries with a view to the utilization of those new sources of energy.
181.	The Government of Peru views with apprehension the close relationship between the tense international situation and the deadlock in the disarmament process. The deterioration of the latter has been dangerously aggravated by an escalation in the arms race on a worldwide level which involves primarily those nations that have the largest arsenals of nuclear and conventional weapons. In this connection, Peru is particularly concerned over the fact that an appreciation of the universal importance of peace tends to be diluted in theoretical and binding formulations, if not in misunderstandings which lead to failure, and that the institutionalized efforts of the United Nations run the risk of becoming bureaucratized when they are not legitimized by the political will of Governments.
182.	In keeping with our traditional positions, Peru will continue to work in every way possible for general and complete disarmament.
183.	Our Organization, through its work on the constant and difficult task of promoting a world order in which each individual and each nation can enjoy without any encumbrance, limitations or threats the elementary rights to freedom, security, development and wellbeing, is the appropriate framework for the consideration of any matter that may have to do with the defense of human rights.
184.	Two decades ago, Peru ratified the Universal Declaration of Human Rights, and we are a signatory the International Covenant on Civil and Political Rights and its Optional Protocol. Regionally, we have ratified the
American Convention on Human Rights, known as the "Pact of San Jose, Costa Rica". We have also signed other international instruments the purpose of which is to protect human rights.
185.	Peru, in keeping with its demonstrated humanistic calling, today reiterates its devotion to those principles and rights as well as its determination to contribute to the promotion of the essential dignity of the human person and the development and wellbeing of society in a framework of freedom, social justice and full respect for the basic rights of the individual.
186.	This historic position of principle, set forth in the new Political Charter of the State of Peru, has been and will be zealously respected by the Government of President Belaunde Terry.
187.	We reject as inhumane and contrary to the march of history the system of apartheid which prevails in South Africa. Peru is a country which is proud of its multiracial ancestry, and we cannot allow the establishment of discriminatory differences of any kind. This is set forth in one of the articles of the Peruvian Constitution.
188.	Peru once again denounces the unlawful occupation of the territory of Namibia, in flagrant violation of the express injunctions of the United Nations and of the advisory opinion of 21 June 1971 of the International Court of Justice.12 We reaffirm here the unconditional support of my Government for the self-determination of the Namibian people, their inalienable right to independence, respect for their sovereignty and territorial integrity and their right to their natural resources.
189.	Peru reaffirms its devotion to peace and its full and total support for the principle banning the use of force in the settlement of disputes, which is the fundamental guiding principle of its foreign policy. Disputes must be settled by the peaceful means set forth in the international instruments to which the parties are bound, for respect for the obligations arising from treaties, as enshrined in the Charter, is the indisputable foundation on which contemporary international relations are built. Thus, Peru will cooperate in the adoption of any international instrument which bans once and for all the use of force in relations among States.
190.	It is therefore regrettable that situations of tension persist between Iraq and Iran, in Cyprus, in Kampuchea and in Afghanistan. My delegation considers that every effort must be made in this Assembly and in the Security Council to put an end soon to those situations. At the same time, we give full backing to the SecretaryGeneral in his efforts to find negotiated political formulas which would contribute to their solution, whether by mandate of the Council or on his own initiative within the framework of his prerogatives.
191.	My delegation cannot fail to indicate its rejection of the recent invasion of Angola by foreign troops, which not only is an attack on the principles enshrined in the Charter of the United Nations, but which furthermore contributes to an increase in the threat to international peace and security.
192.	We express our serious concern over the deterioration in the situation in the Middle East. We condemn the aggression and the use of force in recent events both in Lebanon and in Iraq; they violate the standards of peaceful coexistence and the principles enshrined in the Charter of the United Nations.
193.	if is urgent that the General Assembly find valid procedures and machinery which would bring this painful conflict to a satisfactory solution, bearing in mind the relevant Security Council and General Assembly resolutions, the secure existence of all the concerned States and parties in the region and all valid efforts to achieve peace and understanding.
194.	Peru considers that it is the obligation of the Assembly to tackle the task of making the provisions of the Charter of the Organization more effective. To that end, we believe that the decision-making machinery of the United Nations must be revitalized to make it more effective, especially in the case of the Security Council. It is discouraging to note the abuse of the exceptional privileges of certain countries in the Organization. It is therefore our urgent and inescapable obligation to resolve this serious situation.
195.	In my country, the Head of State has appealed to all political parties and all sectors of national activity to join together, without setting aside their own convictions, "in their humble homes with all their unfulfilled yearnings, in the squalor of their urban and rural slums, in their decaying schools, to take the decision to overcome their afflictions".
196.	He called for a great united effort: for national brotherhood.
197.	At this time of tension and trial for the international community, I think that it behooves us too to think deeply. There should be an appeal to the conscience of all nations to join together making use of only what is positive in progress and science to solve mankind's problems.
198.	For its part, my country, at this thirty-sixth session of the General Assembly, calls for world brotherhood.
